DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art generally discloses (see US Pub. No. 2018/0151580, FIGs. 6-9) a method of manufacturing a memory structure (paragraph [0009]), comprising: forming a first pad layer (114) on a substrate (100); forming a plurality of isolation structures (118) in the first pad layer and the substrate. 
However the prior art failed to disclose or reasonably suggest the claimed method of manufacturing a memory structure particularly characterized by performing at least one shape modification treatment on the plurality of isolation structures, wherein each shape modification treatment comprises: performing a first etching process on the first pad layer to reduce a height of the first pad layer and forming a plurality of first openings exposing sidewalls of the plurality of isolation structures; and performing a second etching process on the plurality of isolation structures after the first etching process is performed to modify a shape of the sidewalls of the plurality of isolation structures exposed by the plurality of first openings; and removing the first pad layer and forming a second opening between two adjacent isolation structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896